Citation Nr: 0915736	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  07-40 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lung disability.

2.  Entitlement to service connection for a lung disability.

3.  Entitlement to service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1955.

In June 1978, the Board of Veterans' Appeals (Board) denied 
the Veteran's claim of entitlement to service connection for 
a lung disability, claimed as spots on his lungs.  That 
decision became final based on the law and regulations then 
in effect.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. § 19.153 
(1977).  

In February 2006, the RO received the Veteran's application 
to reopen service connection for a lung disability.  At that 
time, the Veteran also claimed entitlement to service 
connection for hearing loss disability.  

In August 2006, the RO found that the Veteran had submitted 
new and material evidence with which to reopen his claim of 
entitlement to service connection for lung disability.  
However, following a de novo review of the record, the RO 
confirmed and continued the prior denial.  At that time, the 
RO also denied the Veteran's claim of entitlement to service 
connection for hearing loss disability.  The Veteran 
disagreed with those decisions, and this appeal ensued. 

In March 2009, the Veteran had a hearing at the RO before the 
undersigned Acting Veterans Law Judge.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  In June 1978, the Board denied the Veteran's claim of 
service connection for a lung disability, claimed as spots on 
his lungs.

2.  Evidence associated with the record since the Board's 
June 1978 decision is neither cumulative nor redundant and, 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact or raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for lung disability. 

3.  The preponderance of the evidence shows that the 
Veteran's current bilateral sensorineural hearing loss 
disability was first manifested many years after service and 
is unrelated thereto.


CONCLUSIONS OF LAW

1.  The Board's June 1978 decision, which denied the 
Veteran's claim of entitlement to service connection for lung 
disability, claimed s spots on his lungs, is final.  
38 U.S.C.A. §§ 4003, 4004 (1976); 38 C.F.R. § 19.153 (1977).

2.  New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for lung 
disability.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2008); 
38 C.F.R. § 3.156 (2008).

3.  Bilateral sensorineural hearing loss disability is not 
the result of disease or injury incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.385, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of his claims.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that 
duty.

As noted above, in February 2006, the RO received the 
Veteran's his initial claim of entitlement to service 
connection for hearing loss disability, as well as his 
application to reopen his claim of entitlement to service 
connection for lung disability.  With respect to each claim, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Following its receipt of the Veteran's application, by letter 
dated in March 2006, VA notified the Veteran that he would 
need to submit new and material evidence to reopen his claim 
of entitlement to service connection for lung disability.  VA 
also notified him of the information and evidence necessary 
to substantiate and complete the underlying claim of service 
connection for lung disability, as well as the claim of 
entitlement to service connection for hearing loss 
disability.  VA informed him of the information and evidence 
to be provided by him, as well as the evidence VA would 
attempt to obtain.  VA also set forth the criteria for 
assigning disability ratings and the effective dates of those 
ratings, should service connection be granted. 

Following notice to the Veteran, the RO fulfilled its duty to 
assist the Veteran in obtaining identified and available 
evidence needed to substantiate his claims.  The RO obtained 
copies of his post-service treatment records from VA, as well 
as private health care providers.  VA also examined the 
Veteran to determine the nature and etiology of any hearing 
loss disability found to be present.  In addition, the 
Veteran presented relevant evidence and testimony at two 
hearings on appeal - one in July 2008 held at the RO before a 
Decision Review Officer and the other in March 2009 before 
the undersigned Acting Veterans Law Judge. 

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
There is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the 
merits of the claims.

Analysis

The Lung Disability

In June 1978, when the Board first considered the Veteran's 
claim of entitlement to service connection for lung 
disability, the relevant evidence on file consisted of the 
Veteran's service treatment records; records from private 
health care providers reflecting the Veteran's treatment from 
September 1967 to August 1975; and the report of a May 1977 
VA examination.  X-rays taken during service in June 1954 
showed a suspected area of infiltration in the superior part 
of the left perihilar region and in the left mid-lung field.  
However, subsequent medical records and X-rays completed in 
and after service were negative for any competent evidence of 
chronic, identifiable lung disability.  Therefore, service 
connection was denied, and, as noted above, that decision 
became final.

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a Veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the Veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted 
to VA decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the Veteran in the 
development of his claim has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's June 1978 
decision includes evidence associated with asbestos disease 
investigations/claims in December 1998 and March 2002.  In 
November 1998, a B reading of the Veteran's chest X-rays was 
consistent with asbestosis.  That reading also showed that 
cancer was to be ruled out in the left lower lobe.  

During his hearing at the RO in July 2008, the Veteran 
specifically denied that he was seeking service connection 
for the residuals of asbestos exposure.  However, the 
additional abnormalities reported in the Veteran's left lung 
remain at issue.

Such evidence is new in the sense that it has not previously 
been before VA.  It is also material in that it shows at 
least potential left lung disability, manifested by spots on 
the left lung.  As such, the additional evidence tends to 
fill the deficits in the evidence which existed at the time 
of the prior denial.  It is neither cumulative nor redundant 
of the evidence of record in June 1978 and, when considered 
with the evidence previously of record, raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for lung disease.  Therefore, it is 
sufficient to reopen the claim; and to that extent, the 
appeal is granted.




The Hearing Loss Disability

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in- 
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran contends that his hearing loss disability is 
primarily the result of noise exposure in service, associated 
with such activities as weapons training, demolitions work, 
and truck driving.  Therefore, he maintains that service 
connection is warranted.

A review of the record, however, discloses that the Veteran's 
sensorineural hearing loss disability was first manifested 
many years after service and that there is no competent 
evidence on file showing a nexus between that disability and 
any event in service.  Absent such evidence, service 
connection is not warranted.

Impaired hearing will be considered a disability for purposes 
of laws administered by VA when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  However, the failure to meet these 
criteria at the time of a Veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  As noted above, Veteran may still 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service.  38 C.F.R. § 3.303(d).

For certain disabilities, such as sensorineural hearing loss, 
service connection may be presumed when such disability is 
shown to a degree of 10 percent or more within one year of 
the Veteran's discharge from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307.

In this case, the available service records are negative for 
any complaints or clinical findings of hearing loss 
disability of any kind.  Indeed, during his April 1955 
service separation examination his hearing acuity for the 
whispered voice was 15/15, bilaterally.

Hearing loss disability in the left ear was not manifested 
until October 1989, when it was shown during audiometric 
testing by the Veteran's employer.  Hearing loss disability 
in the right ear was not manifested until January 2005, when 
it was shown during a VA audiologic consultation.  Although 
the VA consultation report refers to the Veteran's claimed 
history of noise exposure in service, mere exposure is not 
dispositive of the issue.  The law not only requires evidence 
of current disability, it requires competent evidence of a 
nexus or of continuing symptomatology which establishes the 
relationship to service. 

Therefore, in June 2007, the Veteran underwent a VA 
audiologic examination to determine the nature and extent of 
his hearing loss disability.  Although the VA audiologist 
confirmed that the Veteran had a bilateral hearing loss 
disability under current VA criteria, she concluded that it 
was less likely than not that it was related to service.  She 
noted that the service treatment records had yielded normal 
results and that a 1977 VA examination report had been 
negative for any complaints or clinical findings of a hearing 
loss disability.  The examiner found it likely that if there 
had been a hearing loss issue, it would have been raised 
during the 1977 examination.

Indeed, the only reports of a nexus to service come from the 
Veteran.  As a layman, however, he is only qualified to 
report on matters which are capable of lay observation.  He 
is not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, his opinion, 
without more, cannot be considered competent evidence of 
service connection.  Absent such evidence, the Veteran cannot 
meet the criteria for service connection for hearing loss 
disability.  Accordingly, the appeal is denied.

In arriving at this decision, the Board has considered the 
Veteran's request (made at his March 2009 hearing) for a VA 
examination to determine the nature and etiology of his 
current hearing loss disability.  Such examinations are 
scheduled when the medical evidence accompanying a particular 
claim is not adequate for rating purposes. 38 C.F.R. 3.326(a) 
(2008).  In this case, however, the medical evidence is 
adequate for rating purposes, as it is completely negative 
for any competent evidence suggesting a relationship between 
the Veteran's hearing loss disability and service.  
Accordingly, a VA examination is not necessary to a 
resolution of the appeal.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for lung disability is granted.

Entitlement to service connection for hearing loss disability 
is denied.


REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the Veteran's claim of entitlement to 
service connection for lung disability.  Elkins.  Although 
the RO has already conducted a de novo review of the 
Veteran's claim, the foregoing record suggests that there may 
be outstanding evidence which could support that claim.  
Therefore, additional development of the record is warranted 
prior to further consideration by the Board.  

In a December 1998 letter to the Veteran from a private 
attorney indicated that the firm was conducting an 
investigation into the identity of the various manufacturers 
and suppliers of asbestos products to which the Veteran may 
have been exposed.  He recommended that the findings on the 
Veteran's December 1998 X-rays be referred to the Veteran's 
personal physician for further evaluation.  However, there is 
no evidence that the medical records from the Veteran's 
physician have been requested for association with the claims 
folder.

A March 2002 letter from another private law firm noted that 
there was a spot on the Veteran's lower left lung which 
needed attention.  It was indicated that an examination was 
to be conducted by Dr. Schonfeld, a pulmonary specialist in 
March 2002.  No attempt to obtain that examination report has 
been made.  

Finally, there is no evidence that the Veteran has ever been 
examined by VA to determine the nature and etiology of his 
claimed lung disorder.  

In light of the foregoing, further development of the record 
is warranted prior to further consideration by the Board.  
Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide 
the name and address of his personal 
physician, or any health care provider, 
who has treated him for a lung 
disability, to include the evaluation 
of his December 1998 and March 2002 
chest X-rays or conducted an 
examination regarding a lung 
disability, along with the required 
releases to obtain those records.  Then 
request copies of those records.  Also 
request that the Veteran provide any 
such evidence in his possession.

A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the claims 
folder.

2.  Then, schedule the Veteran for a VA 
pulmonology examination determine the 
nature and etiology of his claimed lung 
disorder.  All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled. 

The claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. 

The examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  If lung 
disability(s) is diagnosed, the examiner 
must identify and explain the elements 
supporting each diagnosis. 

With respect to each diagnosed lung 
disability, the physician should render 
an opinion as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or more probability) that such 
disability is medically related to 
service, include the chest X-ray 
abnormalities noted in service in June 
1954.

3.  When the actions have been completed, 
undertake any other indicated 
development.  Then readjudicate the issue 
of entitlement to service connection for 
lung disability on a de novo basis.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do 
so.  He is advised that he has the right to submit any 
additional evidence and/or argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


